Case 2:20-cv-00540-SVW-KES Document 8 Filed 06/04/20 Page 1 of 1 Page ID #:105



  1
  2
  3                                                                  JS-6
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11    NATHANIEL JAMES, JR.,                     Case No. 2:20-cv-00540-SVW (KES)
 12                 Petitioner,
 13          v.                                              JUDGMENT

 14    G. MATTESON, Warden,
 15                 Respondent.
 16
 17
 18         Pursuant to the Court’s Order dismissing the Petition,
 19         IT IS ADJUDGED that the Petition is dismissed without prejudice as
 20   successive.
 21
 22   DATED: ___________________
              June 4, 2020

 23
 24                                         ____________________________________
                                            STEPHEN V. WILSON
 25                                         UNITED STATES DISTRICT JUDGE
 26
 27
 28
